Petitions for writs of certiorari to the Circuit Court of Appeals *702for the Seventh Circuit granted.
Lee A. Freeman for Daniel F. Rice et al.; petitioners in Nos. 470, 471, 472 and 473.
George F. Barrett, Attorney General of Illinois, and William C. Wines, Assistant Attorney General, for the Illinois Commerce Commission et al., petitioners in Nos. 472 and 473.
Ferre C. Watkins, Floyd E. Thompson, Carl Meyer, Leo F. Tierney and Louis A. Kohn for respondents in Nos. 470 and 472.
Weymouth Kirkland and Howard Ellis for respondent in Nos. 471 and 473.
Briefs were filed by Frederick G. Hamley and John E. Benton for the National Association of Railroad and Utilities Commissioners, as amicus curiae, in support of the petitions in Nos. 470 and 471, and by Everett C. McKeage and H. F. Wiggins for the Railroad Commission of California, as amicus curiae, in support of the petition in No. 470.
Reported below: 156 F. 2d 33.